Citation Nr: 1623342	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease post fusion with residual scar and chronic low back strain, prior to December 10, 2009. 

2.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease post fusion with residual scar and chronic low back strain, from December 10, 2009. 

3.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected lumbar spine degenerative disc disease post fusion with residual scar and chronic low back strain, as well as entitlement to a TDIU.

These claims were remanded by the Board in April 2013 in order to provide the Veteran with VA examinations to assess the existence and etiology of any neurological disorder associated with his service-connected lumbar spine disability, as well as to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  

Correspondence dated in February 2015 and mailed to the Veteran's address of record in Salina, Kansas, was returned as undeliverable.  Later in February 2015, the Veteran submitted a VA Form 21-4142 on which he indicated that he was now homeless.  In correspondence also dated in February 2015, the Veteran's attorney indicated that the Veteran had been homeless for the past six months.  

Despite this, the RO continued to send mail to the Veteran's former address in Salina, Kansas, which was returned as undeliverable, to include correspondence dated in July 2015 which notified him of his upcoming VA examination scheduled for August 2015.  As such, the Veteran failed to report to the scheduled VA examination. 

In a September 2015 Informal Conference Report, a Decision Review Officer indicated that he had contacted the Veteran via telephone, and that the Veteran was currently in California with his adult son.  The Veteran indicated that he did not expect to return to Kansas until sometime in November or December of 2015, and that his return to Kansas would depend on his financial situation, as he currently could not afford to return.  The Veteran additionally indicated that he did not currently have a "good address," and that VA should mail any correspondence to his lawyers in Oakland, New Jersey.  Although the Decision Review Officer indicated that he informed the Veteran that it was imperative for him to attend a VA examination, it does not appear that the Veteran was provided the option of attending a VA examination at a VA facility in California.  Rather, as the Veteran was "unavailable for VAX at this time and is not in this state," the Decision Review Officer determined to move forward with the appeal process due to the uncertainty of the Veteran's plans.

Although a December 2015 supplemental statement of the case was issued and mailed to the Veteran's attorney's correct mailing address in Oakland, New Jersey, subsequent correspondence notifying the Veteran that his case had been returned to the Board and advising him of his right to submit additional argument or evidence was mailed to an incorrect address in Oakland, California.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It has additionally held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  

Here, while the Veteran certainly is responsible for keeping VA informed of his current address, given the facts noted above, and to ensure that the Veteran is afforded due process in connection with this appeal, the Board finds that, on remand, appropriate action should be undertaken to clarify the Veteran's current address and to provide him with the option of undergoing a VA examination outside of Kansas to accommodate his current living situation.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to verify the Veteran's current address, to specifically include contacting him via his telephone number of record.  The Veteran should be given the option of undergoing the requested VA examinations at a VA facility outside of Kansas if it is determined that the Veteran has not already returned to Kansas.  All such efforts and/or responses received should be associated with the claims file.  

2.  Based on the Veteran's responses, schedule him for an appropriate VA examination to assess the existence and etiology of any neurological disorder associated with the his service-connected lumbar spine disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Once the review of the record and examination of the Veteran is complete, the examiner should respond to the following:

a. Identify all neurological disorders of the lower extremities found at examination or at any time during the appeal period, i.e., since the Veteran filed his claim in December 2007. 

b. State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder was incurred or aggravated by the Veteran's service-connected lumbar spine disability. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3.  Based on the Veteran's responses, provide him with an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  

4. After completing the above actions and any other development deemed necessary, readjudicate the Veteran's claims for an increased rating for his service-connected lumbar spine disability, including whether a separate rating for neurological disability is appropriate, and entitlement to a TDIU.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




